NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0453n.06

                                           No. 10-2285                                     FILED
                                                                                      Jul 06, 2011
                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                            LEONARD GREEN, Clerk


MICHAEL J. TRETHEWEY,                )
                                     )                            ON APPEAL FROM THE
     Plaintiff-Appellee,             )                            UNITED STATES DISTRICT
                                     )                            COURT FOR THE EASTERN
v.                                   )                            DISTRICT OF MICHIGAN
                                     )
SHAWN STIMAC,                        )
                                     )                                      OPINION
     Defendant-Appellant,            )
                                     )
and                                  )
                                     )
JOSEPH JONES, THOMAS VAUGHN, JEFFREY )
BINNS,                               )
                                     )
     Defendants.                     )




BEFORE:        KENNEDY, SILER and McKEAGUE, Circuit Judges.

       PER CURIAM. This is an appeal by a defendant police officer from an interlocutory ruling

denying his motion for summary judgment on plaintiff’s excessive force claim under 42 U.S.C. §

1983 and assault-and-battery claim under state law. The action stems from events that occurred on

June 13, 2007, when defendant City of Flint Police Officer Shawn Stimac and three other officers

arrested plaintiff Michael Trethewey on a parole violation warrant. When Trethewey resisted the

officers’ initial attempt to arrest him, a vehicle chase ensued. When the vehicle in which Trethewey

was a passenger was brought to a halt, he was forcibly restrained, suffering serious injuries.
No. 10-2285
Trethewey v. Stimac

        Plaintiff Trethewey has sued all four officers who participated in the arrest, asserting claims

under federal and state law. All four defendants filed dispositive motions challenging Trethewey’s

claims. On September 9, 2010, the district court adopted the magistrate judge’s recommendation

and denied defendants’ motions for summary judgment and to dismiss. In relation to defendant

Stimac’s motion in particular—asserting qualified immunity in defense of the § 1983 claim and

governmental immunity in defense of the assault-and-battery claim—the district court ruled that

genuine issues of material fact precluded summary judgment in Stimac’s favor. Defendant Stimac

alone filed notice of appeal.1

        On appeal, Stimac has not raised any argument that is not fairly and adequately addressed in

the district court’s opinion. Although we review the district court’s ruling de novo, we find no error.

Accordingly, finding that a separate opinion would be duplicative and unnecessary, we hereby

AFFIRM the district court’s order denying Stimac’s motion for summary judgment on the reasoning

of its opinion.




        1
         Though the district court’s ruling is interlocutory, we have jurisdiction to review it under
the collateral order doctrine.

                                                 -2-